Oparaji v Yablon (2018 NY Slip Op 01877)





Oparaji v Yablon


2018 NY Slip Op 01877


Decided on March 20, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2018

Friedman, J.P., Richter, Mazzarelli, Kapnick, Gesmer, JJ.


6035 102264/15

[*1]Prince Oparaji, et al., Plaintiffs-Appellants,
vLawrence T. Yablon, et al., Defendants-Respondents.


Prince Oparaji, appellant pro se.
Maurice Oparaji, appellant pro se.
Rivkin Radler LLP, New York (Jonathan B. Bruno of counsel), for respondents.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered December 20, 2016, which denied plaintiffs' motion to renew and reargue their motion for a default judgment and defendants' motion to dismiss the complaint, unanimously affirmed, without costs. Plaintiffs are enjoined from commencing any further litigation relating to this matter without permission of this Court. The Clerk of this Court is directed to accept no filings from plaintiffs as to this matter without prior leave of the Court.
Since the court addressed the merits of plaintiffs' motion for reargument, it effectively granted the motion, and we treat the order that decided the motion as appealable (see Jones v City of New York, 146 AD3d 690 [1st Dept 2017]).
Plaintiffs failed to show that the court overlooked or misapprehended any matters of fact or law in determining the prior motion (CPLR 2221[d]), and failed to offer any new facts or show any change in the law that would change the prior determination (CPLR 2221[e]).
As we explained in a prior appeal, "defendants, by their service of a motion to dismiss the action, made within the time extension granted by the court, did not default" (Oparaji v Yablon, 151 AD3d 415, 415 [1st Dept 2017]).
We have considered plaintiffs' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 20, 2018
CLERK